Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159953
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                     SC: 159953                         Elizabeth T. Clement
  In re BURTIS/CARTER, Minors.                                       COA: 346517                        Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     Monroe CC Family Division:
                                                                     16-023914-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the June 25, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2019
        s0904m
                                                                                Clerk